Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 1 of 13




                    Exhibit O
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 2 of 13


                                                                         1

 1                         UNITED STATES DISTRICT COURT

 2                         WESTERN DISTRICT OF NEW YORK

 3

 4    - - - - - - - - - - - - - - X
      UNITED STATES OF AMERICA    )         18CR108 EAW
 5                                )
      vs.
 6                                       Rochester, New York
      FRANK GIACOBBE, PATRICK
 7    OGIONY, KEVIN MORGAN, TODD
      MORGAN, ROBERT MORGAN &
 8    MICHAEL TREMITI             )            June 25, 2019
                   Defendants.                  4:30 p.m.
 9    - - - - - - - - - - - - - - X
      STATUS CONFERENCE VIA TELEPHONE
10
                          TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE ELIZABETH A. WOLFORD
                         UNITED STATES DISTRICT JUDGE
12

13                         JAMES P. KENNEDY, JR., ESQ.
                           United States Attorney
14                         BY: JOHN D. FABIAN, ESQ.
                               DOUGLAS A. PENROSE, ESQ.
15                             MARY C. KANE, ESQ.
                           Assistant United States Attorneys
16                         138 Delaware Avenue
                           Buffalo, New York 14202
17                         Appearing via telephone

18
                           PATRICK J. BROWN, ESQ.
19                         Losi & Gangi
                           147 Linwood Avenue
20                         Buffalo, New York 14209
                           Appearing via telephone
21

22

23

24    COURT REPORTER:      Karen J. Bush, Official Court Reporter
                           Karen_bush@nywd.uscourts.gov
25                         100 State Street
                           Rochester, New York 14614
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 3 of 13


                                                                              2

 1                         USA VS R. MORGAN, ET AL.

 2
                              CONTINUING APPEARANCES
 3

 4                          DAVID ROTHENBERG, ESQ.
                                  Rothenberg Law
 5                     45 Exchange Boulevard, Suite 800
                           Rochester, New York 14614
 6         Appearing via telephone on behalf of Defendant T. Morgan
                            Appearing via telephone
 7
                             JOEL M. COHEN, ESQ.
 8                       Gibson, Dunn & Crutcher, LLP
                                200 Park Avenue
 9                         New York, NY 10166-0193
           Appearing via telephone on behalf of Defendant R. Morgan
10                         Appearing via telephone

11
                           DONALD M. THOMPSON, ESQ.
12                      16 West Main Street, Suite 243
                           Rochester, New York 14614
13               Appearing on behalf of Defendant M. Tremiti
                            Appearing via telephone
14
                                    P R O C E E D I N G S
15
                                *          *         *
16

17

18

19

20                    THE COURT:      Good afternoon, everyone.     Can you

21    hear me okay.     It's Judge Wolford.

22                    MR. BROWN:     Pat brown, I can hear you fine, Judge.

23                    MAGISTRATE JUDGE SCHROEDER:        It's good to hear,

24    Pat.   So I'll go through with appearances.         We're on the

25    record.    We're here in the matter of the United States versus
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 4 of 13


                                                                             3

 1                         USA VS R. MORGAN, ET AL.

 2    Robert Morgan, et. Al, 18CR108.       I scheduled this call because

 3    of the letter that I received from Mr. Cohen dated June 25th,

 4    2019.   I understand, though, my Chambers sent the call in

 5    information to all parties involved in the case and you're

 6    welcome to participate, but the purpose of this call was to

 7    address the issues that Mr. Cohen raised in his letter to me

 8    dated June 25th, 2019.       Go ahead.

 9                    MR. BROWN:    I didn't plan on actively

10    participating, I wanted for informational purposes wanted to

11    listen in if I could, because my client has an interest in some

12    of the properties.

13                    THE COURT: ' That's totally fine.       Pat Brown is

14    here on behalf of -- the first name of your client?

15                    MR. BROWN:    Kevin Morgan.

16                    THE COURT:    Kevin Morgan.    And Mr. Rothenberg,

17    you're here on behalf of.

18                    MR. ROTHENBERG:    Todd Morgan, your Honor.

19                    THE COURT:    Todd Morgan.    Mr. Cohen, you're on the

20    phone on behalf of Robert Morgan.

21                    MR. COHEN:    Yes, your Honor.

22                    THE COURT:    And, Mr. Thompson, you're on the phone

23    -- who is your client?

24                    MR. THOMPSON:    Mike Tremiti.

25                    THE COURT:    Is there any other defense counsel who
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 5 of 13


                                                                              4

 1                         USA VS R. MORGAN, ET AL.

 2    are on the call?     No?    Okay.   And then on behalf of the

 3    government, we have John Fabian, Doug Penrose, and Mary Kane,

 4    correct?

 5                    MS. KANE:    Correct.

 6                    THE COURT:    So I have Mr. Cohen's letter dated

 7    June 25th, 2019.     I also then have the -- I'm sorry, Mr.

 8    Cohen's letter is dated June 21, 2019.        And I then have Ms.

 9    Kane's letter dated June 25th, 2019.        I guess, Mr. Cohen, my

10    question for you is what are you asking me to do at this point?

11                    MR. COHEN:    Your Honor, thank you.     We're asking

12    for, specifically, for two forms of relief.         One in which we

13    tried to outline in the letter, and the other arises in part to

14    the letter Ms. Kane submitted this morning.         The first, which

15    is a more recent request, we're asking the Court to order

16    discovery from the government for communications with third

17    parties about property restraint in this case in order to

18    understand what they said in writing or otherwise to third

19    parties about properties, about whether they can be sold, about

20    how they can be sold, about where the properties can go, which

21    we think is necessary in order to remediate some of the harm

22    that has occurred.     That is the more recent request, your

23    Honor, which we did not mention in the letter on Friday because

24    there was additional concerns raised by Ms. Kane's letter we

25    hope to address today that we think necessitate and justify an
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 6 of 13


                                                                            5

 1                         USA VS R. MORGAN, ET AL.

 2    order of discovery.      The other form of relief, your Honor, and

 3    we ask and we see from Ms. Kane's letter that the government

 4    intends to abide by this, its intent no longer, if I understand

 5    correctly, and Ms. Kane can correct me if I'm wrong, they no

 6    longer intend to engage in discussions with third parties on

 7    the issue of property restraints or their views or opinions or

 8    answering questions about that process, which, voluntarily,

 9    would alleviate concerns going forward.         But we think, in

10    addition to discovery, for there to be a statement either from

11    the government or from the Court that in this action no

12    properties that Mr. Morgan or any of the codefendants have an

13    ownership interest in have been lawfully restrained or seized

14    by the government, and that there is nothing in the superseding

15    indictment that or any of the prior charges in this case or the

16    or the related cases that can be interpreted to prevent sales

17    of assets owned the defendants unless there a court order in

18    the future stating otherwise.       And that relates to the

19    discovery requests because there seems to be communications

20    with many third parties which have brought up the issues

21    whether transfers can occur and have communicated de facto

22    there is some sort of restraint or risk involved in

23    participating in a transaction.       The government has shared its

24    objections and it's opposition to the sale of properties,

25    including ones that are not even listed among the properties
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 7 of 13


                                                                            6

 1                         USA VS R. MORGAN, ET AL.

 2    that are enumerated in the superseding indictment, which is the

 3    only place Mr. Robert Morgan has been charged.          So, for reasons

 4    we can get into in further detail, I don't want to, because you

 5    asked me to summarize, that is the forms of relief, an order

 6    stating, at your Honor's discretion, of course, and also an

 7    order requiring the government to turn over discovery of the

 8    communications in connection with the efforts its been making

 9    since the indictment was brought with respect to the restraint

10    or sale of properties.

11                    THE COURT:    Thank you, Mr. Cohen.     I take it, from

12    the government's perspective, you are opposed to the relief

13    that Mr. Cohen is requesting?

14                    MS. KANE:    Yes, your Honor.    We would ask Mr.

15    Cohen to file a pretrial motion and cite authority for his

16    request, his new request by asking the Court to order discovery

17    of communications that we have had with third parties who

18    contacted us regarding pending sales of certain Morgan

19    properties.

20                    THE COURT:    Ms. Kane, I have your letter here in

21    front of me.    A couple of points of clarification that I think

22    just should be made for the record.        First of all, on your

23    first page, you indicate that I directed Mr. Cohen to,

24    apparently, file an application with respect to the attorneys'

25    fees at the conclusion of the SEC argument, and that is just
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 8 of 13


                                                                             7

 1                         USA VS R. MORGAN, ET AL.

 2    not consistent with what happened.        And I went back and looked

 3    at the transcript.     The only issue that was raised at the SEC

 4    appearance was with respect to Mr. Cohen's request to me to

 5    amend the deadline that Judge Schroeder had set for appearance

 6    of counsel.    And I indicated that any application to change

 7    that deadline should be made to Judge Schroeder.          I did not

 8    direct Mr. Cohen to do anything with respect to that, let alone

 9    to make an application about what assets were available for --

10    to pay attorneys' fees.      I'm not clear on why you would have

11    thought differently.

12                    MS. KANE:    Your Honor, I thought that when, at the

13    end of the SEC hearing, that that subject matter came up

14    regarding his appearance and attorneys' fee, and that that

15    support indicated that that was a motion that was better placed

16    before the magistrate judge.

17                    THE COURT:    No, that is not correct.      Just be

18    clear, let me be clear.      It wasn't at the end of the hearing,

19    first of all, and it was with respect to Mr. Cohen submitting a

20    letter to me asking to change a deadline in an appearance that

21    was set in front of Judge Schroeder.        I want the record to be

22    clear about that.     The other question I have for you, Ms. Kane,

23    is in, I guess, on your fifth page, right before the heading

24    that begins "Restraining Order," you indicate, "The government

25    as of the date of this letter will agree to cease any
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 9 of 13


                                                                              8

 1                         USA VS R. MORGAN, ET AL.

 2    discussions as to reaching any type of agreement as to this

 3    category of properties unless further litigation is commenced."

 4    Could you explain to me what you mean by that?          By this

 5    category of properties, you're referring to the properties that

 6    are not referenced in the indictment?

 7                    MS. KANE:    Yes, I am, the unindicted properties.

 8                    THE COURT:    And so, in other words, what I'm

 9    gleaning from this is that the government has received a number

10    of inquiries from individuals with respect to the sale of, I

11    guess, both the indicted, but more specifically, the unindicted

12    properties, and in some respects has attempted to provide, I

13    guess, informal responses to these inquiries.         And what you're

14    saying is, basically, you're going to stop that as of this

15    date.   Is that a fair characterization?

16                    MS. KANE:    Yes.

17                    THE COURT:    Okay.   Here is my take on this.     I,

18    first of all, Mr. Cohen, I don't know if I have the authority

19    to or what the basis for my authority would be to either order

20    discovery or to issue some type of order giving any kind of

21    assurance or reassurance to individuals who are in the process

22    of exploring the purchase of these properties.          I think this is

23    better dealt with in the way of a formal motion as opposed to

24    just a letter being written.        I think I understand why Mr.

25    Morgan is concerned.      I understand why there is some cause for
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 10 of 13


                                                                               9

 1                         USA VS R. MORGAN, ET AL.

 2     complaint over the government.       I mean, it's one thing for the

 3     government to take the position that it's not going to take a

 4     position with respect to the sale of property, but, for

 5     instance, for Ms. Kane to state in her letter, I guess it was

 6     dated June 10, 2019, that the government's objecting to the

 7     sale of some property that, at least at this point in time, is

 8     not part of the indictment and is not part of any active

 9     litigation.    I think it's understandable why there is a concern

10     about that.    But for me to provide any kind of affirmative

11     relief with respect to this, I need to have briefing.          I need

12     to have an appearance.     We can have oral argument on it.        But I

13     just don't see how I'm going to resolve this with a letter

14     being submitted and the government submitting a letter in

15     response contesting the request for relief.

16                    So, I didn't mean to render everybody speechless

17     in that regard, but that is my reaction to it.         So, let me put

18     it this way.    Mr. Cohen, if you want to file a formal motion,

19     you're obviously free to do that.       I will say this, I've gotten

20     involved enough at this point in the property, including in

21     connection with my handling of the SEC matter, so if a motion

22     related to the property is filed, frankly, either by the

23     government or by Mr. Cohen, I want it filed and directed to me

24     as opposed to going to the magistrate judge for a Report and

25     Recommendation.    But other than that, at this point in time, I
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 11 of 13


                                                                             10

 1                         USA VS R. MORGAN, ET AL.

 2     don't see I'm in a position to grant any kind of affirmative

 3     relief one way or the other.      Does anybody have any questions

 4     about that?    I guess I'll start with you, Mr. Cohen.

 5                    MR. COHEN:    Your Honor, no.     We understand your

 6     viewing and we will take appropriate steps to follow that.

 7                    THE COURT:    Any questions from the government?

 8                    MS. KANE:    No, your Honor.

 9                    THE COURT:    Okay.   Any questions from any of the

10     other defense attorneys?

11                    MR. ROTHENBERG:     Only one question, Judge, this is

12     David Rothenberg speaking.      I don't think I received a copy of

13     the government's letter.      How is that letter transmitted?

14                    THE COURT:    It was sent by e-mail.      Does the

15     government have any objection to filing this on the docket?

16                    MS. KANE:    No, your Honor.

17                    THE COURT:    Okay.   Ms. Kane, if you could go ahead

18     and arrange to file that on the docket so everybody has a copy

19     of it, that would be helpful.

20                    MR. ROTHENBERG:     And I would request, your Honor,

21     if going forward if any party wishes to contact the Court about

22     some matter related to the case, I would request that that

23     letter be copied to all counsel, not just whichever particular

24     party is immediately involved in that the dispute.

25                    THE COURT:    That is a fair request.      I'm sure Ms.
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 12 of 13


                                                                              11

 1                         USA VS R. MORGAN, ET AL.

 2     Kane was in a rush to get it to me because we had this

 3     telephone call that was scheduled in short order.          But I would

 4     ask everybody, if you're sending something to the Court, make

 5     sure you copy all of the parties.       Although, I mean, I'm not

 6     sure the parties who have entered plea agreements need to be

 7     copied on matters, unless, Mr. Brown, you want to be copied on

 8     everything.

 9                    MR. BROWN:    Judge, the short answer, I guess, is

10     no.   It seems to me that the way we've been going on here, if

11     something comes into the Court, it eventually makes it to the

12     docket anyway.    So I'm satisfied with the way we've proceeded.

13                    THE COURT:    I'm not clear on what Judge

14     Schroeder's personal preference is.       I know there are some

15     judges in this district that refuse to have letters on the

16     docket.    I actually prefer them to be on the docket, because I

17     think it makes the record clearer.

18                    MR. BROWN:    I have no complaints to the way we've

19     been proceeding thus far.      I recognize that we pled, so my

20     interest in being on the call today was just because it

21     involved these properties that he has some interest in.            Other

22     than that, I'm good to go.

23                    THE COURT:    Okay.   All right.    Anything else from

24     anybody?

25                    MR. ROTHENBERG:     No, your Honor.
 Case 1:18-cr-00108-EAW-HKS Document 66-15 Filed 06/29/19 Page 13 of 13


                                                                          12

 1                         USA VS R. MORGAN, ET AL.

 2                    THE COURT:    Everybody have a good afternoon.

 3                    MR. ROTHENBERG:       Thank you.

 4                    MS. KANE:    Thank you.

 5                                      *     *   *

 6                            CERTIFICATE OF REPORTER

 7

 8         I certify that the foregoing is a correct transcript of the

 9     record of proceedings in the above-entitled matter.

10

11     S/ Karen J. Bush,     RPR

12
       Official Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
